


Exhibit 10.1


THIRD AMENDMENT TO CREDIT AGREEMENT


THIS THIRD AMENDMENT TO CREDIT AGREEMENT, dated as of May 6, 2013 (this
"Amendment"), is among PERRIGO COMPANY (the "U.S. Borrower"), the FOREIGN
SUBSIDIARY BORROWERS party hereto (the “Foreign Subsidiary Borrowers”, and
collectively with the U.S. Borrower, the “Borrowers”), the LENDERS party hereto,
JPMORGAN CHASE BANK, N.A., as Administrative Agent (in such capacity, the
"Administrative Agent").


INTRODUCTION
    
The Borrowers, the Lenders and the Administrative Agent have entered into a
Credit Agreement dated as of October 26, 2011 (as amended or modified from time
to time, the "Credit Agreement"). The Borrowers desire to amend the Credit
Agreement as set forth herein, and the Lenders are willing to do so in
accordance with the terms hereof.


NOW, THEREFORE, in consideration of the premises and of the mutual agreements
herein contained, the parties agree as follows:


ARTICLE 1. CURRENT AMENDMENTS TO CREDIT AGREEMENT


Upon the satisfaction of the conditions in Section 4.1 hereof, the Credit
Agreement is amended as of the date hereof as follows:
    
1.1    The following definitions in Section 1.01 of the Credit Agreement are
restated as follows:


“Additional Senior Debt” means Indebtedness of the U.S. Borrower for borrowed
money in respect of debt securities issued in a capital markets transaction,
provided that (a) such Indebtedness will not be guaranteed by any Subsidiaries
and will be unsecured, and (b) such Indebtedness is on customary market terms,
including without limitation maturities, provided that the covenants and
defaults under such Indebtedness are not more restrictive taken as a whole than
the covenants and defaults contained herein if such more restrictive covenants
and defaults would be materially adverse to the Lenders.


"Material Indebtedness" means Indebtedness (other than (i) the Loans and Letters
of Credit and (ii) Indebtedness of any Subsidiary owing to the U.S. Borrower or
any other Subsidiary, provided that, (x) in order to be excluded from Material
Indebtedness, any such Indebtedness owing by a Loan Party to a Subsidiary that
is not a Loan Party shall be subordinated to the Secured Obligations on terms
reasonably acceptable to the Administrative Agent and (y) the Loan Parties may
effectuate such subordination at any time during the term of such Indebtedness),
and/or Swap Agreement Obligations (based on the net mark-to-market amount) of
any one or more of the U.S. Borrower and its Subsidiaries (other than an
Immaterial Subsidiary) in an aggregate principal amount exceeding the Dollar
Equivalent of $50,000,000 (for the avoidance of doubt, it is acknowledged and
agreed that separate items of Indebtedness and/or Swap Agreement Obligations of
the type described above individually less than $50,000,000 which if added
together would aggregate more $50,000,000 will constitute Material Indebtedness
under this Agreement).


1.2    The following definition is added in appropriate alphabetical order to
Section 1.01 of the Credit Agreement:


“Third Amendment” means the Third Amendment to this Agreement.


1.3    Section 6.08 of the Credit Agreement is amended by deleting “and” before
“(v)”, deleting the period at the end of Section 6.08 and adding the following
to the end thereof: “and (vi) clause (a) of the foregoing shall not apply to
customary provisions in agreements executed in connection with any Additional
Senior Debt

1

--------------------------------------------------------------------------------




restricting Liens on any of the U.S. Borrower's or the Domestic Subsidiaries'
principal properties and on any Equity Interests of any Domestic Subsidiaries
that own or lease a principal property unless an equivalent or higher-ranking
Lien on the same property is granted to secure such Additional Senior Debt.


1.4    Clause (f) of Article VII of the Credit Agreement is restated as follows:


(f) the U.S. Borrower or any Subsidiary (other than an Immaterial Subsidiary)
shall fail to pay Material Indebtedness at the stated final maturity thereof
(after giving effect to any applicable grace periods);


1.5    Clause (g) of Article VII of the Credit Agreement is restated as follows:


(g) any event or condition occurs that results in Material Indebtedness of the
U.S. Borrower or any Subsidiary (other than an Immaterial Subsidiary) becoming
due prior to its scheduled maturity or that enables or permits (with or without
the giving of notice, the lapse of time or both) the holder or holders of such
Material Indebtedness or any trustee or agent on its or their behalf to cause
such Material Indebtedness to become due, or to require the prepayment,
repurchase, redemption or defeasance thereof, prior to its scheduled maturity;
provided that this clause (g) shall not apply to secured Indebtedness that
becomes due as a result of the voluntary sale or transfer of the property or
assets securing such Indebtedness;


ARTICLE 2. CONTINGENT AMENDMENTS TO CREDIT AGREEMENT


Upon the satisfaction of the conditions in Section 4.2 hereof, the Credit
Agreement is amended as of the date the conditions in Section 4.2 are satisfied
as follows:
    
2.1    The following definitions in Section 1.01 of the Credit Agreement are
restated as follows:


"Capital Lease Obligations" of any Person means the obligations of such Person
to pay rent or other amounts under any lease of (or other arrangement conveying
the right to use) real or personal property, or a combination thereof, which
obligations are required to be classified and accounted for as capital leases
(and not operating leases) on a balance sheet of such Person under GAAP, and the
amount of such obligations shall be the capitalized amount thereof determined in
accordance with GAAP.


"Change in Control" means (a) occupation of a majority of the seats (other than
vacant seats) on the Board of Directors of the U.S. Borrower by Persons who were
neither (i) nominated by the Board of Directors of the U.S. Borrower nor (ii)
appointed by directors so nominated, (b) any person or group or persons (within
the meaning of Section 13(d) of the Securities Exchange Act of 1934, as amended)
shall obtain ownership or control in one or more series of transactions of more
than 35% of the common Equity Interests or 35% of the voting power of the Equity
Interests of the U.S. Borrower entitled to vote in the election of members of
the Board of Directors of the U.S. Borrower, or (c) the occurrence of a “Control
Event” as defined in the Master Note Purchase Agreement.
    
2.2    The definition of “Material Indebtedness” in Section 1.01 of the Credit
Agreement is amended by replacing each reference therein to “$50,000,000” with
“the lesser of $75,000,000 or 2% of Consolidated Total Assets”.


2.3    The definition of “Permitted Investments” in Section 1.01 of the Credit
Agreement is amended by replacing the period at the end thereof with “; and”,
and adding the following new clause (l) to the end thereof:


(l) other investments that qualify as “cash equivalents” as defined in GAAP.
    
2.4    Section 2.03 of the Credit Agreement is amended by replacing the words
“not later than 2:00 p.m., Chicago time, one Business Day before the date of the
proposed Borrowing” with “not later than 10:30 a.m., Chicago time, on the date
of the proposed Borrowing”.



2

--------------------------------------------------------------------------------




2.5    Section 2.18(b) of the Credit Agreement is restated as follows:
 
(b) If any Lender requests compensation under Section 2.14, or if a Borrower is
required to pay any additional amount to any Lender or any Governmental
Authority for the account of any Lender pursuant to Section 2.16, or if any
Lender defaults in its obligation to fund Loans hereunder or is otherwise a
Defaulting Lender, or if any Lender has failed to consent to a proposed
amendment, waiver, discharge or termination which pursuant to the terms of
Section 9.02 or any other provision of any Loan Document requires the consent of
all affected Lenders and with respect to which the Required Lenders shall have
granted their consent, then the U.S. Borrower may, at its sole expense and
effort, upon notice to such Lender and the Administrative Agent, require such
Lender to assign and delegate, without recourse (in accordance with and subject
to the restrictions contained in Section 9.04), all its interests, rights and
obligations under this Agreement to an assignee that shall assume such
obligations (which assignee may be another Lender, if a Lender accepts such
assignment); provided that (i) the U.S. Borrower shall have received the prior
written consent of the Administrative Agent (and if a Commitment is being
assigned, the Issuing Bank), which consent shall not unreasonably be withheld,
(ii) such Lender shall have received payment of an amount equal to the
outstanding principal of its Loans and participations in LC Disbursements and
Swingline Loans, accrued interest thereon, accrued fees and all other amounts
payable to it hereunder, from the assignee (to the extent of such outstanding
principal and accrued interest and fees) or the U.S. Borrower (in the case of
all other amounts) and (iii) in the case of any such assignment resulting from a
claim for compensation under Section 2.14 or payments required to be made
pursuant to Section 2.16, such assignment will result in a reduction in such
compensation or payments. A Lender shall not be required to make any such
assignment and delegation if, prior thereto, as a result of a waiver by such
Lender or otherwise, the circumstances entitling the U.S. Borrower to require
such assignment and delegation cease to apply.


2.6    Section 2.22 of the Credit Agreement is restated as follows:


2.22    Guaranties; Collateral. Upon the satisfaction of all conditions in
Section 4.2 of the Third Amendment, the Lenders agree that all Guaranties (other
than the Guarantee of the U.S. Borrower of all Secured Obligations of the
Foreign Subsidiary Borrowers, which shall continue in full force and effect at
all times) and all Liens on the Collateral in favor of the Administrative Agent
and the Lenders under the Collateral Documents shall be released, provided that
(i) the release of the Liens on the Collateral is subject to the satisfaction of
all conditions under the Intercreditor Agreement for the release of the Liens on
the Collateral by all other “Secured Parties” (as defined in the Intercreditor
Agreement) and (ii) the release of the Liens on the Collateral and such
Guaranties is subject to the satisfaction of all conditions under the Master
Note Purchase Agreement and the Senior Notes for the simultaneous release of the
Liens on the Collateral and the guaranties with respect thereto. The Lenders
hereby authorize the Administrative Agent and JPMorgan Chase Bank, N.A., in its
capacity as Collateral Agent under the Intercreditor Agreement, to take all
further actions, either in its capacity as Administrative Agent, as Collateral
Agent under the Intercreditor Agreement or otherwise on behalf of the Lenders,
to release such Guaranties and the Liens on the Collateral.


2.7    Section 5.01(c) of the Credit Agreement is amended by replacing the words
“concurrently with” in Section 5.01(c) with the following words: “concurrently
with, or within five Business Days after,”.


2.8    Section 5.09 of the Credit Agreement is restated as follows:


SECTION 5.09 Additional Covenants. If at any time the U.S. Borrower shall enter
into or be a party to any instrument or agreement, including all such
instruments or agreements in existence as of the date hereof and all such
instruments or agreements entered into after the date hereof, relating to or
amending any provisions applicable to any of its Indebtedness which in the
aggregate, together with any related Indebtedness, exceeds $100,000,000, which
includes financial covenants or the equivalent thereof not substantially
provided for in this Agreement or more favorable to the lender or lenders
thereunder than those provided for in this Agreement, then the U.S. Borrower
shall promptly so advise the Administrative

3

--------------------------------------------------------------------------------




Agent and the Lenders. If the Administrative Agent or the Required Lenders shall
request, upon notice to the U.S. Borrower, the Administrative Agent and the
Lenders shall enter into an amendment to this Agreement or an additional
agreement (as the Administrative Agent may request), providing for substantially
the same financial covenants or the equivalent thereof as those provided for in
such instrument or agreement to the extent required and as may be selected by
the Administrative Agent.


2.9    Section 6.02(d) of the Credit Agreement is restated as follows:


(d)    Liens on assets of Subsidiaries solely in favor of the U.S. Borrower or
another Subsidiary as secured party and securing Indebtedness owing by a
Subsidiary to the U.S. Borrower or another Subsidiary;


2.10    Each reference in Section 6.02(g) of the Credit Agreement to “5%' is
replaced with “7.5%”.


2.11    Section 6.02 of the Credit Agreement is amended by the adding the
following to the end thereof:


Notwithstanding the above, the U.S. Borrower will, if it or any Subsidiary shall
create any Lien upon any of its property or assets, whether now owned or
hereafter acquired, in favor of any of the holders of the Senior Notes (unless
prior written consent of the Required Lenders to the creation thereof shall have
been obtained), make or cause to be made effective a provision whereby the
Secured Obligations will be secured by such Lien equally and ratably with any
and all other Indebtedness thereby secured.


2.12    Section 6.07 of the Credit Agreement is restated as follows:


SECTION 6.07. Transactions with Affiliates. The U.S. Borrower will not, and will
not permit any of its Subsidiaries to, sell, lease or otherwise transfer any
property or assets to, or purchase, lease or otherwise acquire any property or
assets from, or otherwise engage in any other transactions with, any of its
Affiliates, except (a) at prices and on terms and conditions not less favorable
to the U.S. Borrower or such Subsidiary than could be obtained on an
arm's-length basis from unrelated third parties, (b) transactions between or
among the U.S. Borrower and its Wholly-Owned Subsidiaries not involving any
other Affiliate and (c) any Restricted Payment permitted by Section 6.06.


2.13    Section 6.08 of the Credit Agreement is restated as follows:


SECTION 6.08. Restrictive Agreements. The U.S. Borrower will not, and will not
permit any of its Subsidiaries to, directly or indirectly, enter into, incur or
permit to exist any agreement or other arrangement that prohibits, restricts or
imposes any condition upon the ability of any Subsidiary to pay dividends or
other distributions with respect to any shares of its Equity Interests; provided
that the foregoing shall not apply to (i) restrictions and conditions imposed by
law or by this Agreement, (ii) restrictions and conditions existing on the date
hereof identified on Schedule 6.08 or any permitted extension, refinancing,
replacement or renewal thereof, or any amendment or modification thereof so long
as any such extension, refinancing, renewal, amendment or modification is not,
taken as a whole, materially more restrictive (in the good faith determination
of the U.S. Borrower) than such restriction or condition, (iii) customary
restrictions and conditions contained in agreements relating to the sale of a
Subsidiary pending such sale, provided such restrictions and conditions apply
only to the Subsidiary that is to be sold and such sale is permitted hereunder,
(iv) restrictions or conditions imposed by any agreement relating to
Indebtedness incurred by any Subsidiary permitted by this Agreement if such
restrictions or conditions apply only to such Subsidiary, (v) prohibitions,
restrictions and conditions arising in connection with any disposition permitted
by Section 6.09 with respect to the property subject to such disposition, (vi)
customary prohibitions, restrictions and conditions contained in agreements
relating to a Permitted Securitization Transaction, (vii) agreements or
arrangements binding on a Subsidiary at the time such Subsidiary becomes a
Subsidiary of the U.S. Borrower or any permitted extension, refinancing,
replacement or renewal of, or any amendment or modification to, any such
agreement or arrangement so long as any such extension, refinancing, renewal,
amendment or modification is not, taken as a whole,

4

--------------------------------------------------------------------------------




materially more restrictive (in the good faith determination of the U.S.
Borrower) than such agreement or arrangement, (viii) agreements or arrangements
that are customary provisions in joint venture agreements and other similar
agreements or arrangements applicable to joint ventures, (ix) customary
provisions in leases, subleases, licenses, sublicenses or permits so long as
such prohibitions, restrictions or conditions relate only to the property
subject thereto, (x) prohibitions, restrictions or conditions on cash or other
deposits imposed by customers under contracts entered into in the ordinary
course of business, (xi) prohibitions, restrictions or conditions imposed by a
Lien permitted by Section 6.02 with respect to the transfer of the property
subject thereto and (xii) restrictions on cash or other deposits or net worth
imposed by customers under contracts entered into in the ordinary course of
business.


2.14    Clauses (d) and (e) of Article VII of the Credit Agreement are restated
as follows:


(d) any Borrower shall fail to observe or perform any covenant, condition or
agreement contained in Section 5.02, 5.03 (with respect to any Borrower's
existence), 5.06 (with respect to inspection rights), 5.08, 6.01, 6.02, 6.03,
6.04, 6.06, 6.07, 6.09, 6.10 or 6.11;


(e) (i) any Borrower or any other Loan Party shall fail to observe or perform
any covenant, condition or agreement contained in Section 5.01 and such failure
shall continue unremedied for a period of five days after notice thereof from
the Administrative Agent to the U.S. Borrower (which notice will be given at the
request of any Lender); or (ii) any Borrower or any other Loan Party shall fail
to observe or perform any covenant, condition or agreement contained in this
Agreement (other than those specified in clause (a), (b), (d) or (e)(i) of this
Article) or any other Loan Document, and such failure shall continue unremedied
for a period of 30 days after notice thereof from the Administrative Agent to
the U.S. Borrower (which notice will be given at the request of any Lender);


2.15    Reference in clause (k) of Article VII of the Credit Agreement to
“$20,000,000” is replaced with “$50,000,000”


2.16    Section 9.02(f) of the Credit Agreement is restated as follows:


(f) Notwithstanding anything to the contrary herein or in any other Loan
Document, the Administrative Agent may, with the consent of the U.S. Borrower
only, amend, modify or supplement this Agreement or any of the other Loan
Documents as may be reasonably necessary or advisable to cure any error,
ambiguity, omission, defect or inconsistency in order to more accurately reflect
the intent of the parties (including without limitation to modify any provisions
of the Credit Agreement to make it consistent with the modifications under the
Third Amendment), provided that (x) prior written notice of such proposed cure
shall be given to the Lenders and (y) the Required Lenders do not object to such
cure in writing to the Administrative Agent within five Business Days of such
notice.


2.17    Section 9.04(b)(i)(A) of the Credit Agreement is restated as follows:


(A) the U.S. Borrower, provided that (x) no consent of the U.S. Borrower shall
be required for an assignment to a Lender, an Affiliate of a Lender, an Approved
Fund or, if an Event of Default under clause (a), (b), (h), (i) or (j) of
Article VII of the Credit Agreement has occurred and is continuing or if any
other Event of Default has occurred and has been continuing for at least 30
consecutive days, any other assignee, and (y) the U.S. Borrower shall be deemed
to have consented to any such assignment unless it shall object thereto by
written notice to the Administrative Agent within five Business Days after
having received notice thereof; and













5

--------------------------------------------------------------------------------




ARTICLE 3. REPRESENTATIONS AND WARRANTIES


In order to induce the Lenders to enter into this Amendment, each Borrower
represents and warrants that:


3.1    The execution, delivery and performance by such Borrower of this
Amendment have been duly authorized by all necessary action and are not in
material contravention of any requirement of law, or of the terms of such
Borrower's bylaws or other charter documents, or of any contractual obligation
of such Borrower and will not result in the imposition of any Lien on any of its
property or of any of its Subsidiaries except for Permitted Liens.


3.2    This Amendment is the legal, valid and binding obligation of such
Borrower, enforceable against such Borrower in accordance with its terms, except
as enforceability may be limited by bankruptcy, insolvency or similar laws
affecting the enforcement of creditors' rights generally.


3.3    After giving effect to this Amendment, the representations and warranties
of the Loan Parties in the Loan Documents are true in all material respects
(except that any representation or warranty which is already qualified as to
materiality or by reference to Material Adverse Effect shall be true and correct
in all respects) on and as of the date hereof with the same force and effect as
if made on and as of the date hereof (other than those representations and
warranties that by their terms expressly relate to an earlier date, in which
case such representations and warranties shall have been true and correct in all
material respects as of such earlier date).


3.4    After giving effect to this Amendment, no Default exists or has occurred
and is continuing on the date hereof.


ARTICLE 4. CONDITIONS OF EFFECTIVENESS


4.1     This Amendment (other than Article 2) shall become effective as of the
date specified in the first paragraph hereof when all of the following
conditions are satisfied:


(a) This Amendment shall be executed by each of the Borrowers, the Required
Lenders, and the Administrative Agent;


(b) the Consent and Agreement attached hereto shall be signed by each of the
Guarantors;


(c) all fees required to be paid by the U.S. Borrower as of the date hereof
shall be paid; and


(d) the Borrowers and the Guarantors shall deliver such resolutions (which may
include existing resolutions) or other evidence of the due authorization of this
Amendment and an opinion of U.S. counsel, in each case if and to the extent
requested by the Administrative Agent.


4.2    Article 2 of this Amendment shall become effective as of the date all of
the following conditions are satisfied:


(a) the conditions in Section 4.1 are satisfied;


(b) no Default exists;


(c) this Amendment shall be executed by all Lenders; and


(d) the Moody's rating for the Index Debt (that has not been placed on negative
watch) is Baa3 (stable or better outlook) or higher, and (b) the S&P rating for
the Index Debt (that has not been placed on negative watch) is BBB - (stable or
better outlook) or higher.



6

--------------------------------------------------------------------------------




ARTICLE 5. MISCELLANEOUS


5.1    All references in any Loan Document to the Credit Agreement shall be
deemed references to the Credit Agreement, as amended hereby and as further
amended or modified from time to time.


5.2    Except as expressly amended hereby, each Borrower agrees that all Loan
Documents are ratified and confirmed and shall remain in full force and effect
and that it has no set off, counterclaim, defense or other claim or dispute with
respect to any Loan Document. The execution, delivery and effectiveness of this
Amendment shall not, except as expressly provided herein, operate as a waiver of
any right, power or remedy of any Lender or the Administrative Agent under any
of the Loan Documents, nor constitute a waiver of any provision of any of the
Loan Documents.


5.3    Capitalized terms used but not defined herein shall have the respective
meanings ascribed thereto in the Credit Agreement. This Amendment is a Loan
Document. This Amendment shall be governed by and construed in accordance with
the laws of the State of Michigan. This Amendment may be executed upon any
number of counterparts with the same effect as if the signatures thereto were
upon the same instrument, and signatures sent by facsimile or other electronic
imaging shall be enforceable as originals.


[Signature pages follow]

7

--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed and delivered as of the day and year first-above written.
    


                            
PERRIGO COMPANY




By /s/ Ronald L. Winowiecki    
Name: Ronald L. Winowiecki
Title: Treasurer


PERRIGO ISRAEL PHARMACEUTICALS LTD.




By /s/ Itzhak Maayan         
Name: Itzhak Maayan
Title: Chief Financial Officer




JPMORGAN CHASE BANK, N.A., as a Lender and as Administrative Agent




By /s/ Thomas A. Gamm            
Name: Thomas A. Gamm
Title: Managing Director


BANK OF AMERICA, N.A., as a Lender and as a Syndication Agent




By /s/ Zubin R. Shroff                    
Name: Zubin R. Shroff
Title: Director


MORGAN STANLEY BANK, N.A.




By /s/ Alice Lee                    
Name: Alice Lee
Title: Authorized Signatory








WELLS FARGO BANK, NATIONAL ASSOCIATION, as a Lender and as a Documentation Agent




By /s/ Thomas P. Trail                
Name: Thomas P. Trail
Title: Director





[Signature page to Third Amendment to Credit Agreement]



--------------------------------------------------------------------------------






HSBC BANK USA, NATIONAL ASSOCIATION, as a Lender and as a Documentation Agent




By /s/ Andrew Bicker                
Name: Andrew Bicker
Title: Vice President


PNC BANK, NATIONAL ASSOCIATION




By /s/ Arthur F. Gray                
Name: Arthur F. Gray
Title: Senior Vice President




RBS CITIZENS, N.A.




By /s/ André A. Nazareth            
Name: André A. Nazareth
Title: Senior Vice President




FIFTH THIRD BANK




By /s/ Richard J. Johnsen            
Name: Richard J. Johnsen
Title: Senior Vice President






BANK HAPOALIM B.M.




By /s/ Marshall L. Perrin            
Name: Marshall L. Perrin
Title: Senior Vice President




By: /s/ Paul J. DeChagas            
Name: Paul J. DeChagas
Title: Vice President






U.S. BANK NATIONAL ASSOCIATION




By /s/ Jeffrey S. Johnson            
Name: Jeffrey S. Johnson
Title: Vice President





[Signature page to Third Amendment to Credit Agreement]



--------------------------------------------------------------------------------




COMERICA BANK




By /s/ Jeffrey S. Malkiewicz        
Name: Jeffrey S. Malkiewicz
Title: Account Officer




THE NORTHERN TRUST COMPANY




By /s/ Phillip N. McCaulay        
Name: Phillip N. McCaulay
Title: Vice President






FIRST HAWAIIAN BANK




By /s/ Jan M. Sam                
Name: Jan M. Sam
Title: Assistant Vice President







[Signature page to Third Amendment to Credit Agreement]



--------------------------------------------------------------------------------




CONSENT AND AGREEMENT


As of the date and year first above written, each of the undersigned hereby: (a)
fully consents to the terms and provisions of the above Amendment and the
consummation of the transactions contemplated thereby; (b) agrees that the
Guaranty to which it is a party and each other Loan Document to which it is a
party are hereby ratified and confirmed and shall remain in full force and
effect, acknowledges and agrees that it has no setoff, counterclaim, defense or
other claim or dispute with respect the Guaranty to which it is a party and each
other Loan Document to which it is a party; and (c) represents and warrants to
the Administrative Agent and the Lenders that the execution, delivery and
performance of this Consent and Agreement are within its powers, have been duly
authorized and are not in contravention of any statute, law or regulation or of
any terms of its organizational documents or of any material agreement or
undertaking to which it is a party or by which it is bound, and this Consent and
Agreement is the legal, valid and binding obligations of it, enforceable against
it in accordance with the terms hereof and thereof. Terms used but not defined
herein shall have the respective meanings ascribed thereto in the Credit
Agreement.


                        
L. PERRIGO COMPANY


By /s/ Ronald L. Winowiecki    
Name: Ronald L. Winowiecki
Title: Treasurer


PERRIGO COMPANY OF SOUTH CAROLINA, INC.


By /s/ Ronald L. Winowiecki    
Name: Ronald L. Winowiecki
Title: Treasurer


PERRIGO PHARMACEUTICALS COMPANY


By /s/ Ronald L. Winowiecki    
Name: Ronald L. Winowiecki
Title: Treasurer


PERRIGO INTERNATIONAL, INC.


By /s/ Ronald L. Winowiecki    
Name: Ronald L. Winowiecki
Title: Treasurer


PERRIGO INTERNATIONAL HOLDINGS, LLC


By /s/ Ronald L. Winowiecki    
Name: Ronald L. Winowiecki
Title: Treasurer


PERRIGO HOLLAND, INC.


By /s/ Ronald L. Winowiecki    
Name: Ronald L. Winowiecki
Title: Treasurer











--------------------------------------------------------------------------------




PERRIGO FLORIDA, INC.


By /s/ Ronald L. Winowiecki    
Name: Ronald L. Winowiecki
Title: Treasurer


PERRIGO INTERNATIONAL HOLDINGS II, INC.


By /s/ Ronald L. Winowiecki    
Name: Ronald L. Winowiecki
Title: Treasurer


PBM HOLDINGS, LLC


By /s/ Ronald L. Winowiecki    
Name: Ronald L. Winowiecki
Title: Treasurer


PBM NUTRITIONALS, LLC


By /s/ Ronald L. Winowiecki    
Name: Ronald L. Winowiecki
Title: Treasurer


PADDOCK LABORATORIES, LLC


By /s/ Ronald L. Winowiecki    
Name: Ronald L. Winowiecki
Title: Treasurer


CHEMAGIS USA, INC.


By /s/ Ronald L. Winowiecki    
Name: Ronald L. Winowiecki
Title: Treasurer


PERRIGO NEW YORK, INC.


By /s/ Ronald L. Winowiecki    
Name: Ronald L. Winowiecki
Title: Treasurer





